Citation Nr: 1449514	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.  

2. Entitlement to service connection for a thoracic spine disability.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel










INTRODUCTION

The Veteran served on active duty from June 1952 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  These matters have been previously remanded by the Board in April 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters were previously remanded in part because the January 2014 examination of record was inadequate.  Unfortunately, the new examination conducted in June 2014 is also inadequate.  The June 2014 examiner found that the Veteran's cervical back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran only complained of low back pain in service and after discharge, and there is no mention of ever having neck pain.  Similarly, the examiner concluded that the Veteran's thoracic spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness because the Veteran never complained of mid back pain in service or after discharge, and that he only complained of low back pain.  These conclusions contradict the history given by the Veteran earlier in the examination, in which the Veteran reported that while in service he developed neck pain that radiated down to the mid-spine, which he believed was the result of carrying heavy acetylene tanks.  The Veteran is competent to report neck pain, and pain in his mid-spine.  Layno v. Brown, 6 Vet.  App. 465, 469 (1994).  Moreover, private progress notes obtained upon remand reflect treatment of the Veteran's neck area and thoracic spine on multiple occasions.  A new opinion should be obtained upon remand that takes into consideration the Veteran's lay statements as well as his private treatment records.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to an appropriate medical professional.  After reviewing the claims file, including this remand, the medical professional is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability or thoracic spine disability is etiologically related to his active service, to include an incident carrying heavy containers in 1955.  

The reviewer is advised that the Veteran is competent to speak to his experience of neck pain or mid-back pain.  The Veteran's subjective reports of his medical history as documented in the claims file and at previous examinations must be contemplated by the reviewer in forming the requested opinions.  If the reviewer finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the reviewer must explain the reasons for that finding.  

A complete rationale must be provided for any opinion or conclusion expressed.    

If the reviewer feels that an additional in-person examination of the Veteran is necessary to provide the requested opinions, then such an examination should be scheduled.  

2.  After completing all of the above development, re-adjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



